DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Applicant Arguments
In Argument 1, Applicant asserts that Mercay does not teach or suggest “determining a pixel distance for each pixel in the image frame”. Additionally, Mercay does not teach “calculating a conversion factor for the depth map based on the determined reference distance and a reference depth value of the depth map corresponding to the reference pixel” and “calculating the pixel distance of the pixels in the image frame based on a depth value of the pixel in the image frame and the conversion factor”. 
Examiner Responses
Regarding Argument 1, Examiner finds the assertions to be persuasive. Mercay teaches a determining distances between relevant pixels in the image frame but does not teach calculating a conversion factor as it’s described in amended claim 1. Therefore, the rejection with Mercay has been withdrawn and the claims are now in condition for allowance.
Allowable Subject Matter
The following is the Examiner’s statement for reasons for allowance.
The Examiner agrees with the Applicant’s remarks filed on 10/06/2021. Thus, Claims 1 – 4, 6 – 17, and 19 – 22 are allowed since the closest prior arts are Mercay (US Patent Pub. No. 8,633,970 B1) and Chakravarty (US Patent Application Pub. No. 2020/0041276 A1), but do not teach the feature aspects presented in the claims, either alone or in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664